COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-00886-CV
Style:                             In the Interest of B.J., Jr., B.J., D.L., D.L., Children
                    *
Date motion filed :                October 27, 2015
Type of motion:                    Motion for extension of time to file reporter’s record
Party filing motion:               Court reporter (Geneva Villanueva)
Document to be filed:              Reporter’s record (approximately 30 pages covering 1 day of testimony)

Is appeal accelerated?       Yes

If motion to extend time:
         Original due date:                               October 26, 2015
         Number of previous extensions granted:                             Current Due date:
         Date Requested:                                  November 13, 2015

Ordered that motion is:

                   Granted in part
                    If document is to be filed, document due: November 6, 2015
                            The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Because this is a termination case, the Court is required to bring this appeal to final disposition within 180
          days of the date the notice of appeal was filed so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
          reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013). Accordingly, the motion is granted in
          part and the time to file this reporter’s record is extended to November 6, 2015. No further extensions will
          be granted.



Judge’s signature: /s/ Terry Jennings
                                                       Acting for the Court

Panel consists of       ____________________________________________

Date: _October 29, 2015